NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

ELADIO T. ELIZAGARATE, DOC #096130, )
                                    )
           Petitioner,              )
                                    )
v.                                  )               Case No. 2D18-4957
                                    )
T. POYNTER, and DEPARTMENT OF       )
CORRECTIONS,                        )
                                    )
                                    )
           Respondents.             )
                                    )

Opinion filed November 20, 2019.

Petition for Writ of Certiorari to the Circuit
Court for Pasco County; Linda Babb Judge.

Eladio T. Elizagarate, pro se

Beverly Brewster,
Assistant General Counsel, Department of
Corrections, Tallahassee, for Respondent.


PER CURIAM.


             Denied.


MORRIS, BLACK, and LUCAS, JJ., Concur.